Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “124”.  

The drawings are objected to because:
In Fig. 3, multiple reference characters have been used to designate the same structural element (“16” and “116”; “18” and “118”). Only one reference character and its associated lead line should be used to designate a particular structural element shown in a drawing. 
The bottom of what appears to be Fig. 7 has been cut off, thereby preventing Examiner to read the figure ID and the reference character shown in the lower right corner of the drawing.
The sectional views require appropriate cross hatching to illustrate the material(s) of which the structural elements are composed. For example, the heat gun and the rectangular element shown at the bottom of Fig. 7 appear to be hollow objects because no cross hatching has been used to illustrate the materials of which those structural elements are composed. All of the sectional views should be reviewed and hatching should be included where appropriate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers (US 9,528,236) in view of Lennox et al. (US 2012/0186722).

Regarding claim 2, Vickers further discloses the line of structures comprises an elongate assembly of stacked sandbags (10a - 10f) (Figs. 1 and 3B2; col. 4, lines 25 - 27). Examiner takes the position that the bags are capable of being filled with sand and, therefore, the bags as taught by Vickers can be interpreted as sandbags. Additionally, Vickers teaches filling the bags with concrete or other materials that are readily available on-site (col. 4, lines 25 - 27) and sand would obviously be readily available at a site at which the flood mitigation barrier is to be used. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 3, Vickers further discloses the line of central structures (10a - 10e) comprises a line of road barriers (dike sections 100) placed end to end (Figs. 3B2; col. 3, lines 28 - 30 teaches multiple central structures abutted together to form longer sections of dike).
Regarding claim 5, Vickers further discloses a layer (concrete) is laid along an intended path of the flood mitigation barrier (col. 5, lines 43 - 44).
.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 6,692,188) in view of Vickers and Lennox et al.
Regarding claim 1, Walker discloses a method of forming a flood mitigation barrier; the method comprising:  providing a barrier having a line of central structures (ribs 8 of fluid barrier sections 1) wrapped in a flexible polymer material (fluid barrier sheet 2 comprising plastic material) and the polymer material conforms to the line of central structures (Figs. 1, 3, and 4; col. 4, lines 12 - 35; col. 5, lines 11 - 13). Walker fails to disclose applying heat to conform the heat shrinkable polymer material to the line of central structures the flexible polymer material is heat shrinkable. Vickers teaches a heat shrinkable flexible polymer material (poly visqueen) (col. 10, lines 19 - 21). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the flexible polymer material as disclosed by Walker with the poly visqueen material as taught by Vickers as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Vickers fails to teach applying heat to a heat shrinkable material to conform to the shape of an adjacent structure.  Lennox teaches applying heat to a heat shrinkable material to conform to the shape of an adjacent structure (roof) (paragraph 0013) to waterproof the roof.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of applying heat to a heat shrinkable material as taught by Lennox to conform the material to the sandbags in order to prevent seepage into or out of the sandbags.

Regarding claim 4, Walker further discloses the line of central structures comprises sections of metal frames (pairs of metal ribs 8 form a triangular structure) placed end to end (Figs. 3 and 4; col. 4, lines 52 - 53).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Lennox et al. as applied to claim 1 above, and further in view of Walker et al.
Regarding claim 6, Vickers further discloses sections of sheets of the flexible heat shrinkable polymer material are positioned with overlaps between adjacent sections of sheets to form a continuous strip along an intended path of the flood mitigation barrier (col. 6, line 64 - col. 7, line 2); the sections of sheets positioned over a layer of dry cement or dry cement/sand mix (col. 5, lines 42 - 44 teaches staking the apparatus in concrete; col. 2, lines 53 - 54 teach the concrete must dry before use in fluid containment). Vickers in view of Lennox fails to disclose the edges of the overlaps are heat welded together. Walker teaches attaching adjacent sections of a fluid barrier using thermal welding (col. 4, lines 34 - 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the attachment between the sheets of flexible heat shrinkable polymer material as disclosed by Vickers with the thermal welding as taught by Walker as a design consideration within the skill of the art to provide a strong connection between adjacent sheets to prevent fluid from seeping through the connection between adjacent sheets. The substitution of one known element (heat welding) for another (attachment as disclosed by Vickers) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Lennox et al. and Walker et al. as applied to claim 7 above, and further in view of Williams, IV et al. (US 2012/0263897). Vickers further discloses opposing outer edges of the continuous strip (15) of the flexible heat shrinkable polymer material are drawn up and over the central structures (10a - 10f) (Figs. 3B1 and 3B2). Vickers in view of Lennox and Walker fails to disclose overlapping edges of outer edges are heat welded together. Williams teaches heat welding overlap portions of outer edges (Fig. 1; paragraph 0025) to form a heat-shrinkable sleeve. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of heat welding overlap portions of outer edges as taught by Williams to form a heat-shrinkable sleeve to hold the centrally positioned structures in position along the intended path.

Claims 13 - 16, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers in view of Walker et al., Williams, IV et al., and Lennox et al.
Regarding claim 13, Vickers discloses a method of forming a flood mitigation barrier; the method including the steps of: preparing an intended path of the flood mitigation barrier with a layer of settable material (concrete ground surface; col. 5, lines 42 - 44), sequentially positioning sections of sheets of a flexible heat shrinkable polymer material (15) along the intended path (col. 3, lines 28 – 30),  positioning a line of structures (10a - 10f) centrally along the continuous strip such that the line of structures is disposed between two opposing side portions of the continuous strip, and drawing said two opposing side portions up and over the line of structures such that said two opposing side portions wrap 
Regarding claim 14, Vickers further discloses the line of structures comprises an elongate assembly of stacked sandbags (10a - 10f) (Figs. 1 and 3B2; col. 4, lines 25 - 27). Examiner takes the position that the bags are capable of being filled with sand and, therefore, the bags as taught by Vickers can be interpreted as sandbags. Additionally, Vickers teaches filling the bags with concrete or other materials that are readily available on-site (col. 4, lines 25 - 27) and sand would obviously be readily available at a site at which the flood mitigation barrier is to be used. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 15 and 29, Vickers further discloses the line of central structures (10a - 10e) comprises a line of road barriers (dike sections 100) placed end to end (Figs. 3B2; col. 3, lines 28 – 30 teaches multiple central structures abutted together to form longer sections of dike).
Regarding claims 16 and 30, Vickers fails to disclose the line of structures comprises sections of metal frames of triangular cross section placed end to end. Walker teaches the line of structures comprises sections of metal frames of triangular cross section (pairs of metal ribs 8 form triangular structure) placed end to end (Figs. 3 and 4; col. 4, lines 52 - 53). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the triangular shaped structures as taught by Walker for the cylindrical shaped structures as disclosed by Vickers as a design consideration within the skill of the art based upon the properties of the area to be 
Regarding claim 21, Vickers discloses a method of forming an assembly of sandbags into an impermeable flood mitigation barrier; the method including the steps of: preparing an intended path of the flood mitigation barrier with a continuous strip of flexible heat shrinkable polymer material (15); the strip formed by overlapping portions of sections of sheet of the flexible heat shrinkable polymer material, forming the elongate assembly of sandbags (10a - 10e) along a central portion of the continuous strip of the flexible heat shrinkable polymer material, and drawing opposing outer edges of the continuous strip of the flexible heat shrinkable polymer material up and over the assembly of sandbags (Fig. 3B1 and 3B2; col. 3, lines 28 - 41; col. 5, lines 42 - 44; col. 6, line 64 - col. 7, line 2; col. 10, lines 3 - 58). Examiner takes the position that the bags are capable of being filled with sand and, therefore, the bags as taught by Vickers can be interpreted as sandbags. Additionally, Vickers teaches filling the bags with concrete or other materials that are readily available on-site (col. 4, lines 25 - 27) and sand would obviously be readily available at a site at which the flood mitigation barrier is to be used. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Vickers fails to disclose heat welding together overlap portions of sections of sheet of the flexible heat shrinkable polymer material, trimming excess material to form an overlap and heat welding the overlap, and applying heat to the flexible heat shrinkable polymer material to conform the material closely to the sand or sandbags. Walker teaches heat welding overlap portions of adjacent sections to form a continuous strip of the flexible heat shrinkable polymer material along the intended path (col. 4, lines 34 - 36). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the attachment between the sheets of flexible heat .
Allowable Subject Matter
Claims 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Vickers, Walker, and Williams, IV all fail to teach “applying heat to conform the heat shrinkable polymer material to the line of central structures” as recited in claim 1.  Examiner replies that Vickers, Walker, and Williams, IV were not relied upon to teach the aforementioned limitation.
Applicant argues that Vickers does not teach that the polymer material is selected such that it can shrink to envelope the central structures of the flood barrier.  Examiner replies that Vickers teaches the use of a polymer material (poly visqueen; col. 4, lines 57 - 58; col. 15, lines 9 - 13) to envelope central structures to form a watertight barrier (col. 6, lines 54 - 66).  Examiner notes that although the flexible polymer material as taught by Vickers was not intended to be shrunk by heat, poly visqueen is heat shrinkable and, therefore, Vickers teaches a polymer material that can be shrunk by the application of heat.  
Applicant argues that neither Walker nor Williams, IV teaches the use of a heat shrinkable material.  Examiner replies that neither Walker nor Williams, IV were relied upon to teach the use of a heat shrinkable material.  Examiner has relied upon Vickers to teach the use of a heat shrinkable material.
Applicant argues that Vickers does not teach portions are coupled together and how the sections are coupled together.  Examiner replies that Vickers teaches coupling multiple sections via abutting relation of adjacent sections to extend the length of the barrier (abstract; col. 3, lines 28 - 30).  
Applicant argues that Vickers does not teach “sequentially positioning sections of sheets of a flexible heat shrinkable polymer material along the intended path such that edges of adjacent sheets overlap with respect to the intended path” as recited in claim 13.  Examiner replies that Vickers teaches sequentially positioning sections of sheets of flexible polymer material along an intended path (positioning sections of sheets in abutting relation to adjacent sections of sheets along an intended path) (abstract; col. 3, lines 28 - 30).  Examiner admits that Vickers fails to teach coupling adjacent sections via heat welding. Examiner notes that Williams teaches heat welding overlap portions of the outer edges (Fig. 1; paragraph 0025).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the barrier as disclosed above with the step of coupling adjacent sections via heat welding as taught by Williams to ensure a watertight connection between adjacent sections.
Applicant argues that nothing in Vickers would motivate one skilled in the art to position the dikes at a center of the barrier and to draw two longitudinal sides thereof to completely wrap the structure and to heat weld longitudinal edges of the two opposing sides as required by claim 13.  Examiner replies that one of ordinary skill would be motivated to position dikes at a center of the barrier and to draw longitudinal sides thereof to completely wrap the structure in order to extend the length of the watertight barrier.  As discussed above Examiner relied upon Williams to teach heat welding longitudinal edges of two opposing sides to provide a watertight barrier.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/13/2021